Citation Nr: 1738963	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  13-30 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to service connection for the cause of the Veteran's death.

2. Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel


INTRODUCTION

The appellant is the surviving spouse of a Veteran who served on active duty from February 1980 to February 1983.  The Veteran died in April 2011.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision and a July 2016 determination by the Department of Veterans Affairs (VA) Milwaukee Pension Management Center in Milwaukee, Wisconsin.  The appeal is now in the jurisdiction of the Chicago, Illinois Regional Office (RO).  The July 2012 rating decision denied service connection for the cause of the Veteran's death.  In March 2015, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the record.  In December 2015, the Board remanded that claim for additional development.  Following the March 2015 hearing and issuance of the December 2015 remand, the appellant perfected an appeal of a July 2016 denial of accrued benefits.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The matter of entitlement to accrued benefits is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if action on her part is required.





FINDINGS OF FACT

1. The Veteran died in April 2011; his death certificate lists the immediate cause of death as coronary artery disease; hypertension was listed as a significant condition contributing to his death.  

2.  At the time of the Veteran's death, service connection was not in effect for any disability.

3. The Veteran's death was not due a disability that manifested in, or shown to be etiologically related to, his service.


CONCLUSION OF LAW

Service connection for the cause of the Veteran's death is not warranted.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.312 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)
 
The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  VA's duty to notify was satisfied by correspondence in November 2011.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159.  

The Veteran's available service treatment records (STRs), service personnel records, and pertinent postservice treatment records have been secured.  An incomplete set of STRs were associated with the record in March 1994.  The Board's December 2015 remand directed the AOJ to arrange for an exhaustive search of all applicable service records depositories for his complete STRs and personnel records under both his correct Social Security number and one with the first two numbers transposed, as noted in the record.  The AOJ requested his complete STRs and personnel file from the National Personnel Records Center (NPRC) in January 2016.  His service personnel records were associated with the claims file in February 2016.  Such records did not include his complete STRs, including a February 1983 separation examination that was noted to have taken place.  In May 2016, the AOJ requested a search for any additional service records using a Social Security number with the first two digits transposed.  In a May 2016 response, the NPRC noted all available service records had been uploaded into VBMS.  When, through no fault of the Veteran, records under the control of the government are unavailable, the obligation to explain findings and conclusions and to consider carefully the benefit-of-the-doubt rule is heightened.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); Dixon v. Derwinski, 3 Vet. App. 261, 263 (1992).  The December 2015 remand also directed the AOJ to request any identified private records and secure any outstanding records of VA treatment.  Identified private treatment records were received in March 2016.  At the March 2015 Board hearing, the appellant testified the Veteran received VA treatment in 1985.  The AOJ made multiple requests for such records, and a July 2017 report of general information notes records of such treatment do not exist.  Accordingly, there is no indication that any available pertinent evidence remains outstanding.  Neither the appellant nor her representative has raised any other issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) ( "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).


Factual Background, Legal Criteria, and Analysis  

The appellant contends that the cause of the Veteran's death should be service-connected because his death resulted from disabilities incurred in service.

To establish service connection for the cause of a Veteran's death, the evidence must show that a disability incurred in or aggravated by service was either the principal, or primary cause of death, or that it was a contributory cause of death under 38 C.F.R. § 3.312(a).  38 U.S.C.A. § 1310. For a service-connected disability to be the principal cause of death, it must singly or with some other condition be the immediate or underlying cause, or be etiologically related.  38 C.F.R. § 3.312(b) 
 
A contributory cause of death is defined as one inherently not related to the principal cause.  38 C.F.R. § 3.312(c).  For a service-connected disability to constitute a contributory cause, it must be shown that it "contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death."  Id.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To substantiate a claim of service connection, there must be evidence of: a present claimed disability; incurrence or aggravation of a disease or injury in service; and a causal relationship between the claimed disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Certain chronic diseases, including hypertension and cardiovascular disease, may be presumed to be service connected if manifested to a degree of 10 percent or more within one year after separation from active duty.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307 (a)(3), 3.309(a).  

For VA adjudication purposes, the term hypertension means that the diastolic blood pressure is predominantly 90 mm. (millimeters of mercury) or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 mm. or greater with a diastolic blood pressure of less than 90 mm.  Hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1).

Direct service connection may be granted only when a disability was incurred or aggravated in the line of duty, and was not the result of willful misconduct or the result of abuse of alcohol or drugs.  38 U.S.C.A. § 105; 38 C.F.R. § 3.301(a).  The simple drinking of an alcoholic beverage itself will not be considered willful misconduct; however, the deliberate drinking of a known poisonous substance or under conditions which would raise a presumption to that effect will be considered willful misconduct.  38 C.F.R. § 3.301(c)(2).  If, in the drinking of a beverage to enjoy its intoxicating effects, intoxication results proximately and immediately in disability or death, such disability or death will be considered the result of the person's willful misconduct.  Organic diseases and disabilities which are a secondary result of the chronic use of alcohol will not be considered of willful misconduct origin.  Id.  However, an injury or disease incurred during active service shall not be deemed to have been incurred in the line of duty if such injury or disease was a result of the abuse of alcohol or drugs by the person on whose service benefits are claimed.  38 C.F.R. § 3.301(d).
When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

At the time of the Veteran's death, service connection was not in effect for any disability.  The Board must therefore determine whether he had a disability that manifested in or was otherwise related to service and was either the principal or a contributory cause of death

The Veteran died in April 2011.  His death certificate reflects that he died from coronary artery disease, and that hypertension was a contributing cause of death.  He died in a private residence, and no autopsy was performed.  

In numerous statements and at the March 2015 Board hearing, the appellant asserted the Veteran's hypertension and coronary disease either manifested in service or were secondary to (or caused by) a psychiatric disability that manifested in service.  In the alternative, she alleges he had a seizure disorder, psychiatric disability, and/or prostate cancer that manifested in service and contributed to his death.

The Veteran's available STRs do not show a complaint, finding, treatment, or diagnosis relating to hypertension, coronary artery disease, psychiatric disability, cancer, head injury, or a seizure disorder.  An August 1980 treatment record notes his blood pressure was 100/54.  It was 132/76 in July 1981.  He checked the appropriate boxes on a May 1982 dental medical history questionnaire to indicate a physician had not told him he had high blood pressure or heart trouble.  He also indicated he did not have fainting spells.

A January 1983 service personnel record notes the Veteran was not relieved from duty due a physical disability.

A June 1987 VA treatment record notes the Veteran sought treatment for alcohol addiction.  His blood pressure was 120/81; later in June 1987 it was 130/100.  He denied having seizures or other medical problems.  A March 1990 VA treatment record notes he complained of a new onset of seizures.  A CT scan of the head was normal.  A September 1991 VA treatment record notes a history of hypertension.  An August 1992 VA treatment record notes he reported he had been having seizures for two years and was told they were due to alcohol dependence.  A March 1993 treatment record notes he reported 12 years of alcohol dependency.   

An April 1993 Social Security Administration examination report shows major depression, generalized anxiety disorder, and alcohol abuse were diagnosed.  A history of hypertension and a seizure disorder were also noted.  

Private treatment records show the Veteran was treated for convulsions and delirium tremens in January 1994.  

An April 1994 VA examination report notes high blood pressure was diagnosed in 1990 after the Veteran sought treatment for nosebleeds and headaches.

December 1998 VA treatment records note major depression, alcohol dependence in remission, hypertension, asthma, and a seizure disorder were diagnosed.  A November 1999 treatment record notes a 10 year history of seizures.  They were noted to be posttraumatic in nature.     

A March 2010 VA treatment record notes the Veteran sought treatment for dizziness and chest pain.  An electrocardiogram did not show ischemia, but possible early coronary artery disease was assessed.  An August 2010 VA treatment record notes a history of hypertension, seizure disorder, and depression.  Asymptomatic hypertension was diagnosed.  The physician opined it was due to medication non-compliance, anxiety/stress, and cocaine use.  

The Board finds the Veteran's coronary artery disease and hypertension, the immediate and contributing causes of death, respectively, did not manifest in service or within a year following his discharge from active duty, and the preponderance of the evidence is against a finding that they were related to his service.  His STRs do not show such diseases were treated in service, and blood pressure recordings in service do not suggest he had hypertension during service or in the year following discharge.  In addition, he indicated he did not have heart trouble in May 1982.  The June 1987 blood pressure reading is the earliest notation suggesting hypertension, and coronary artery disease was not assessed until March 2010.  Accordingly, there is no probative evidence relating such disabilities directly to service.

The Board further finds the evidence does not show or suggest that a seizure disorder, psychiatric disability, and/or prostate cancer were manifested in or are etiologically related to the Veteran's service.  His STRs do not show he was seen for such disabilities in service.  Notably, in June 1987 the Veteran denied having seizures and first reported he experienced them for the time in March 1990.  Treatment providers opined they were related to alcohol abuse or were posttraumatic in nature.  His STRs do not show he sought treatment for a head injury, and a March 1990 CT scan was normal.  The Board recognizes the Veteran reported his alcohol dependence began in the early 1980s, when he was in service, but under 38 U.S.C.A. § 105 and 38 C.F.R. § 3.301(d), an injury or disease incurred during active service shall not be deemed to have been incurred in the line of duty if such injury or disease was a result of the abuse of alcohol or drugs.  Accordingly, 38 U.S.C.A. § 105 establishes a statutory bar to service connection for a seizure disorder if it were due to alcohol use in service.  While the record shows he also had a psychiatric disability, there is no medical evidence that notes such disability had its onset in or was otherwise related to service.  The available postservice treatment records also do not show he had prostate cancer during service or in the year following service.  Accordingly, there is no probative medical evidence relating a seizure disorder, psychiatric disability, or prostate cancer to service.  As the Board determined that his psychiatric disability was not related to service, a threshold requirement for establishing secondary service connection for alcohol abuse, hypertension, or coronary artery disease is not met.  

The Board acknowledges the appellant's sincere belief that her husband's death was related to his military service.  However, the etiology of the Veteran's death-causing diseases (coronary artery disease and hypertension) is a medical question, and her lay opinion is not competent medical evidence.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (2007).  As there is no probative evidence that the Veteran's death was due to a disability that was incurred or aggravated in service, the preponderance of the evidence is against the claim of service connection for the cause of the Veteran's death.  There is no reasonable doubt to be resolved.  38 U.S.C.A. § 5107(b).  The appeal in the matter must be denied.


ORDER

Service connection for the cause of the Veteran's death is denied.

REMAND

In her January 2017 VA Form 9 (substantive appeal), the appellant checked the appropriate box to indicate she did not want a Board hearing, but an April 2017 report of general information notes she requested a Board videoconference hearing regarding the matter of entitlement to accrued benefits.  Pursuant to 38 C.F.R. § 20.703, an appellant may request a hearing before the Board subject to the restrictions of 38 C.F.R. § 20.1304.  A hearing on appeal will be granted if an appellant, or his representative, expresses a desire to appear in person.  38 C.F.R. § 20.700.  An appellant has 90 days from notification of certification, or until the date the appellate decision is promulgated by the Board, to request a personal hearing before the Board.  38 C.F.R. § 20.1304 (a).  The matter of entitlement to accrued benefits was certified to the Board in March 2017.  As the appellant's request for a hearing was made prior to promulgation of a Board decision in the matter, the Board must grant the request.  Because videoconference hearings are scheduled by the RO, a remand is required.  

The Board notes the matter of entitlement to accrued benefits is not inextricably intertwined with the issue of service connection for the cause of the Veteran's death because if entitlement to accrued benefits is established based on a pending claim for service connection, such finding would warrant reconsideration of the matter of service connection for the cause of the Veteran's death.

The case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

The AOJ should schedule the appellant for a videoconference hearing before the Board at the RO regarding the matter of entitlement to accrued benefits.  The case should thereafter be processed in accordance with established appellate practices.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


